Citation Nr: 1024157	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-24 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral 
defective hearing.  

2.  Entitlement to an increased (compensable) evaluation for 
post operative tonsillectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1943 to December 
1945.  

In April 1957, the Board of Veterans' Appeals (Board) denied 
service connection for multiple ear problems, including 
conductive hearing loss in the left ear, congenital aural 
fistula in the right ear, Eustachian tube obstruction, 
hydrops of the labyrinth on the left, otitis media, and 
Meniere's disease.  In October 1958, the Board denied service 
connection, in part, for bilateral defective hearing.  In 
June 1985 and March 1992, the Board denied the Veteran's 
requests to reopen the claim for bilateral defective hearing.  

By rating actions in July and August 1992, August 1994, 
September 1995, and February 2003, the RO found that new and 
material evidence had not been received to reopen the claim 
for bilateral defective hearing.  

This matter comes before the Board on appeal from an August 
2005 decision by the RO which, declined to reopen the claim 
for bilateral defective hearing and an increased rating for 
post-operative tonsillectomy.  In April 2010, a hearing was 
held at the RO before the undersigned acting member of the 
Board.  

The issue of an increased rating for post operative 
tonsillectomy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  




FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for bilateral defective hearing was 
last finally denied by an unappealed rating decision by the 
RO in February 2003.  

3.  The evidence received since the February 2003 RO decision 
is redundant of evidence previously considered and does not 
raise a reasonable possibility of substantiating the claim of 
service connection for bilateral defective hearing.  


CONCLUSIONS OF LAW

1.  The February 2003 RO decision which last denied service 
connection for bilateral defective hearing is final.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.1103 (2009).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for bilateral 
defective hearing.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159, 
3.303, 3.307, 3.309, 20.1105 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  This must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a statement of the case or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the statement of 
the case or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) [hereinafter Mayfield III].  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

In this case, letters dated in September and November 2004 
were sent by VA to the Veteran in accordance with the duty to 
notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The November 2004 letter informed the Veteran that 
new evidence must be evidence that was submitted to VA for 
the first time, that was not cumulative or tended to 
reinforce a previously established point.  With respect to 
the claim to reopen service connection for bilateral 
defective hearing, the Board is cognizant that the 
notification letter did not comply fully with the holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) because it did not 
provide a proper definition of material evidence or a reason 
why the Veteran's claim was previously denied.  However, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice in July 2006, the claim was 
readjudicated, and a supplemental statement of the case 
(SSOC) was promulgated in November 2009.  

Here, the July 2006 Statement of the Case (SOC) included an 
explanation as to the basis for the prior denial of the 
Veteran's claim (that there was no evidence establishing a 
link between the claimed conditions and service) and the 
evidence necessary to reopen the claim (the evidence must 
show a link between the current disability and his period of 
military service).  He was provided with a description of the 
evidence necessary to establish service connection in the 
November 2004 notice letter.  The Veteran was also notified 
of what information and evidence that VA will seek to 
provide; what information and evidence he was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was ultimately his responsibility to provide VA 
with any evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Veteran was notified of his responsibility to submit 
evidence which showed that he had a disability at present 
which had its onset in service or within the presumptive 
period subsequent to discharge from service; of what evidence 
was necessary to establish service connection, and why the 
current evidence was insufficient to award the benefits 
sought.  As discussed above, his claims were then 
readjudicated in the November 2009 SSOC.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

The notice letters did not inform the Veteran of the process 
by which initial disability ratings and effective dates are 
established.  Thus, it must be determined whether in the 
circumstances of this case, a prejudicial error has been 
committed. Notably, the Veteran was advised properly of the 
reason his claim was previously denied and the evidence he 
would need to submit to reopen that claim.  He was afforded 
the opportunity to submit evidence and testified about his 
claim at an April 2010 hearing.  As will be discussed fully 
below, however, evidence submitted is not new and material, 
and his claim cannot be reopened.  Therefore, any question as 
to what rating or effective date is assigned after a grant of 
service connection is moot for this claim.  The Board finds 
that the error was not prejudicial to the Veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran testified 
before the undersigned at RO in April 2010.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield III.  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S. Ct 1969 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

II.  New and Material Evidence Claim

Before reaching the merits of the Veteran's claim for 
bilateral defective hearing, the Board must first rule on the 
matter of reopening of the claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it is 
proper for the claim to be reopened.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for bilateral defective 
hearing was last finally denied by the RO in February 2003.  
There was no appeal of this rating decision, and it became 
final.  Therefore, the laws and regulations governing 
finality and reopening of a previously disallowed claim are 
pertinent in the consideration of the current claim on 
appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the Board decision in 
April 1957, included the Veteran's service treatment records, 
medical reports from three private physicians, and a VA 
hospital summary report.  The service treatment records, 
including his separation examination in December 1945, were 
negative for any complaints, treatment, abnormalities, or 
diagnosis referable to any ear or hearing problems during 
service.  At service separation, the Veteran's hearing acuity 
for coin click was 20/20, and for whispered voice was 15/15, 
bilaterally, and there was no evidence of an organic disease 
or defect of the ears.  

The private medical reports showed that the Veteran was 
treated for chronic ear problems beginning in August 1952.  
An August 1954 report showed that the Veteran was treated for 
otitis media, chronic catarrhal, and cathertized tubes in 
August 1952, with little improvement of the ringing noise on 
follow-up evaluations in September 1952.  The Veteran 
reported fullness and ringing in his ears intermittently for 
several years, but said that the exact length of time was not 
known.  An ear, nose, and throat examination showed no 
pathology other than mildly occluded Eustachian tubes.  

Another report, also dated in August 1954, showed treatment 
for symptoms of Meniere's disease in June 1954, with some 
improvement over the course of one week.  A December 1956 
report showed that the Veteran was treated earlier that month 
for "bizarre symptoms" referable to his ears, nose and 
throat.  The Veteran reported a history of frequent sore 
throats while in service with dizziness, roaring in his head 
and nervousness.  The Veteran indicated that he did not think 
that there were any service treatment records, but that his 
troubles began a short while before his discharge from 
service.  His civilian occupation was as a construction 
worker, and he denied any lost time from work because of his 
medical problems.  On examination, the Veteran's hearing was 
not impaired and his ears were normal in appearance.  The 
diagnoses included possible subacute pharyngitis and 
neurasthenia.  

The VA discharge summary report showed that the Veteran was 
hospitalized for recurrent attacks of dizziness followed by 
severe headaches in July 1954.  The Veteran reported 
treatment by a private doctor with Eustachian tube 
insufflations and vasodilators on three occasions in August 
and September 1953.  On examination, the right external ear 
had a congenital fistula in fossa triangularis, the handle of 
the malleus was quite hyperemic and the left tympanic 
membranes moved freely with positive and negative pressure.  
The palatine tonsils were enlarged and hyperemic.  The 
symptomatology referable to the inner ear and Eustachian tube 
disease was abated by densensitization combined with anti-
histaminics and nasal shrinkage, bilaterally, and the Veteran 
underwent tonsillectomy without complication in August 1954.  
His post-operative course was uneventful and he was 
discharged in good condition.  The final diagnoses include 
chronic tonsillitis, surgically treated and improved, hydrops 
of labyrinth, Eustachian tube obstruction, congenital aural 
fistula - not treated, and conductive deafness on the left, 
treated and improved.  

In April 1957, the Board denied service connection for 
multiple ear problems, including conductive hearing loss in 
the left ear, congenital aural fistula in the right ear, 
Eustachian tube obstruction, hydrops of the labyrinth on the 
left, otitis medial and Meniere's disease on the basis that 
there was no evidence of a chronic ear problem or hearing 
loss in service or until several years after discharge from 
service.  

The evidence of record at the time of the October 1958 Board 
decision included that medical reports discussed above, and 
an April 1958 VA hospital summary report showing treatment 
for throat problems and headaches.  The Veteran reported the 
onset of his vertigo was in 1945, and that a short while 
later he notice partial deafness in the left ear.  The 
Veteran's ears were normal on examination, though the left 
tympanic membrane was not visualized.  

In October 1958, the Board denied service connection for, in 
part, defective hearing and Meniere's disease on the basis 
that there was no evidence of any complaints, treatment, 
abnormalities, or diagnosis of the claimed disabilities in 
service or until several years thereafter.  

The evidence of record at the time of the June 1985 Board 
decision included private and VA medical reports from 1959 to 
1984, lay statements from friends and family members, and a 
transcript of an RO hearing in September 1984.  

The private and VA medical reports showed treatment for 
various maladies including bilateral hearing problems.  A May 
1983 private audiological report showed sensorineural hearing 
loss bilaterally.  

The lay statements were to the effect that the Veteran did 
not have any ear or hearing problems when he entered military 
service.  

At his RO hearing in September 1984, the Veteran testified 
that he was exposed to acoustic trauma from explosions during 
service.  He said that he first experienced ear and hearing 
problems when he was riding on a bus/train from California to 
Jacksonville, Florida shortly before he was discharged from 
service in 1945.  The Veteran testified that he would have 
reported his symptoms, but that he was not given a physical 
examination when he was discharged from service.  (T p. 1-3).  
He testified that he was first treated for ear problems by a 
private physician in 1946, and was given some pills.  (T p. 
5).  The Veteran's wife testified that he staggered when she 
picked him up the day he was discharged from service, and had 
similar problems for several weeks before he finally went to 
a private doctor in 1946.  

In June 1985, the Board found that the evidence added to the 
record since the 1958 Board decision was essentially 
redundant of the evidence previously considered and did not 
show that the Veteran's sensorineural hearing loss, first 
objectively demonstrated in 1983, was related to service.  

The evidence of record at the time of the March 1992 Board 
decision included all of the evidence discussed above, 
private and VA medical reports from 1982 to 1989, lay 
statements from friends and family members, and a transcript 
of an RO hearing in May 1990.  

At his RO hearing in May 1990, the Veteran testified that he 
was exposed to acoustic trauma from nearby ships firing 
during the invasion of the Marshall Islands and also from 
blasting during construction work on the island.  

The VA and private medical records showed treatment for 
various maladies, including continued treatment for ear and 
hearing problems, but did not include any competent evidence 
relating his current hearing problems to service.  The lay 
statements were essentially redundant information previously 
reported.  

In March 1992, the Board found that the evidence added to the 
record since the 1985 Board decision was essentially 
redundant of the evidence previously considered and did not 
show that the Veteran's sensorineural hearing loss was 
related to service.  

The Veteran's subsequent requests to reopen the claim of 
service connection for bilateral defective hearing were 
denied by the RO in July and August 1992, August 1994, 
September 1995, and February 2003, on the basis that the 
relevant evidence received, merely showed continued treatment 
for chronic hearing problems.  

The evidence added to the record since February 2003 rating 
decision, includes numerous private and VA medical reports 
showing treatment for various maladies, including hearing 
problems from 2002 to 2009, VA audiological and neurological 
examination reports, and a transcript of a hearing at the RO 
before the undersigned in April 2010.  

The VA and private medical records showed treatment for 
various medical problems, including continued hearing 
problems, but does not include any competent medical evidence 
that any current hearing loss was related to service.  In 
August 2009, the claims file was reviewed by a VA audiologist 
to attempt to determine the etiology of the Veteran's hearing 
loss.  The examiner included a detailed description of the 
Veteran's medical history and noted that there was no 
objective evidence of any hearing impairment until 1983, some 
38 years after discharge from service.  The examiner 
indicated, in essence, that the Veteran's hearing acuity at 
the time of service enlistment and separation could not be 
accurately determined based on the type of hearing tests 
(click, whispered and spoken voice) available at that time.  
The examiner stated that any opinion as to etiology would be 
purely speculative because of the length of time between the 
Veteran's separation from service and the first pure tone 
threshold test in 1983 which showed bilateral sensorineural 
hearing loss.  

The additional medical evidence is not new and material and 
does not offer any new or probative information showing that 
the Veteran's hearing loss is related to service.  The 
evidence previously considered failed to show any complaints, 
treatment, abnormalities, or diagnosis of an ear problem or 
hearing loss in service or until several years after 
discharge from service.  The evidence added to the record 
since 2003, includes additional medical reports showing more 
recent treatment for hearing problems, but does not include 
any competent evidence that any current hearing loss is 
related to service or any incident therein.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) (medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence).  

The Veteran's testimony at the hearing in April 2010 was 
essentially the same as provided at the earlier hearings, and 
included a description of his noise exposure in service and 
his symptoms and treatment following his discharge from 
service.  The Veteran did not offer any new or probative 
information that was not considered previously.  

Concerning his testimony, the Veteran believes that his 
current hearing loss is related to service, and his testimony 
is presumed credible for the purposes of reopening his claim.  
See Justus, 3 Vet. App. at 513.  However, his statements are 
cumulative and redundant of statements made prior to the 
February 2003 rating decision and accordingly are not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Further, 
lay assertions of medical causation, however, cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

As a whole, the additional medical evidence does not offer 
any new probative information showing that the Veteran's 
hearing loss is related to service, and is essentially 
cumulative of evidence already of record.  The Board finds 
that the additional evidence is not new and material, since 
it does not include competent medical findings showing that 
the Veteran has a hearing disorder at present that is related 
to service or any incident therein.  The medical reports do 
not offer any new probative information and are merely 
cumulative of evidence already of record.  

As the recently received evidence does not fulfill the 
threshold burden of constituting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  Accordingly, a basis to reopen the claim of 
service connection for bilateral defective hearing has not 
been presented.  


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for bilateral defective 
hearing, the appeal is denied.  


REMAND

The Veteran contends that he has chronic hoarseness in his 
voice and swelling and inflammation in his throat due to his 
tonsillectomy, and believes that he is entitled to a 
compensable rating for the service-connected disability.  

Historically, the Veteran underwent complete tonsillectomy at 
a VA facility in 1954.  There were no surgical complications 
and the Veteran's post-operative course was uneventful.  
Although the Veteran has complained for many years of a 
feeling of fullness in his throat and difficulty breathing 
when lying down, which he believes is due to his 
tonsillectomy, numerous VA and private evaluations over the 
years have failed to reveal any abnormalities or findings 
related to his tonsillectomy.  Private medical records 
associated with the claims file in August 2006, showed that 
the Veteran was treated for acid reflux in 1997.  Another 
private note, dated in March 1999, showed that a flexible 
fiber optic laryngoscopy revealed some plica ventricularis 
and a little inflammation of the false vocal cords, but that 
the true vocal cords and hypopharynx were otherwise normal.  
The assessment was probable reflux laryngitis.  

A private report, dated in November 2005, showed that the 
Veteran was evaluated for multiple complaints, including a 
"lump type sensation" in his throat, chronic post nasal 
discharge and rhinorrhea and some hoarseness.  Examination of 
the oral cavity and oropharynx revealed a very large tongue 
and low-lying plate, and a very narrow pharyngeal opening.  
There was no adenopathy or thyromegaly on palpation of the 
neck.  The assessment included chronic post nasal discharge 
and rhinitis.  The physician opined that the Veteran's 
hoarseness was not related in any way to his previous 
tonsillectomy.  

When examined by VA in June 2005, x-ray studies revealed 
chronic right maxillary sinusitis, and a barium swallow 
showed mild esophageal dysfunction, a small hiatal hernia, 
and mild reflux.  The Veteran's oropharynx was redundant 
without evidence of scarring, and there were no bruits, 
adenopathy, thyromegaly or evidence of post nasal drip.  The 
assessment include "previous upper respiratory infection 
(s/p tonsillectomy in 1952 - after discharge) with nil to 
mild impairment" and esophageal dysfunction.  

The pertinent clinical and diagnostic findings on VA 
neurological examination in April 2009 were essentially 
within normal limits.  The Veteran's larynx and pharynx were 
normal in appearance and there was no evidence of any 
breathing difficulty or impairment of speech.  The diagnoses 
included pharyngalgia and dysphagia, which the examiner 
opined were residuals of tonsillectomy.  

Upon review of the evidentiary record, the Board finds that 
the two recent VA examinations were inadequate and did not 
provide sufficient information to assess the current severity 
of the Veteran's post operative tonsillectomy.  The examiner 
in June 2005 did not review the claims file or offer any 
assessment or opinion as to the relationship, if any, between 
the findings and diagnoses on examination and the Veteran's 
post operative tonsillectomy.  Similarly, while the VA 
examiner April 2009 related the Veteran's pharyngalgia and 
dysphagia to the service-connected tonsillectomy, she did not 
offer any analysis or rationale for her conclusion.  Given 
the clinical findings and conflicting medical opinions of 
record, the Board finds that the current evidence of record 
does not provide sufficient information to assess the current 
severity of the Veteran's post operative tonsillectomy.  

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code or 
codes.  It is not permitted to discuss factors outside the 
scope of the rating criteria, nor is it permitted to 
speculate on the presence or absence of the criteria on the 
basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  The duty to assist includes providing 
a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994).  Consequently, another VA examination is necessary 
prior to appellate review of the Veteran's claim.  

Lastly, during the pendency of this appeal, the Court held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R.  § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board has construed 
this decision to also affect claims for increased ratings.  
In the present appeal, the Veteran was not provided with 
notice regarding how a disability rating and an effective 
date would be assigned should the claim be granted.  As these 
questions are involved in the present appeal, the Veteran 
should be provided with proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R.  § 3.159(b), that informs the Veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if an increased rating is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  Schedule the Veteran for a VA 
otolaryngology examination to determine 
the residuals and current severity of his 
post operative tonsillectomy, to include 
whether any reported pharyngalgia and/or 
dysphagia are residuals of or related to 
the service-connected disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All 
appropriate testing should be undertaken 
in connection with this examination, 
including laryngoscope.  

The examiner should provide a detailed 
description of all residuals of the 
Veteran's post operative tonsillectomy, 
and indicate whether any identified 
pharyngalgia and/or dysphagia are 
residuals of the tonsillectomy.  
A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or 
she should expressly indicate this and 
provide a supporting rationale as to why 
an opinion cannot be made without 
resorting to speculation.  

3.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim for 
increase.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).  




____________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


